Title: From Benjamin Franklin to Ezra Stiles, 12 December 1763
From: Franklin, Benjamin
To: Stiles, Ezra


In the spring of 1763 Ezra Stiles began to experiment with the raising of silkworms at his home in Newport, R.I. When Franklin visited him in early July the minister’s 3,000 worms were just beginning to cocoon, and he had just finished the strenuous task of gathering up to five bushels of mulberry leaves each day from his own and neighbors’ trees to satisfy their voracious appetites. No doubt Stiles regaled his visitor with accounts of his experience and asked for any information Franklin could supply on various stages of the production of silk.

This letter represents Franklin’s effort to help his friend. The editors have been unable to identify the prints he sent or the Chinese pictures from which they were derived. Whether they proved helpful to Stiles is unknown; in any case, as late as the following June Franklin had not heard whether Stiles had even received the prints.
 
Dear Sir
Philada. Dec. 12. 1763
According to my Promise I send you herewith the Prints copied from Chinese Pictures concerning the Produce of Silk. I fancy the Translator of the Chinese Titles, has sometimes guess’d and mistaken the Design of the Print, in his Account of what is represented in it. But of this you will better judge than I can. I have some Accounts of the Silk in Italy which I will, the first Leisure I have, transcribe and send you. I am with great Esteem, Dear Sir, Your most obedient humble Servant
B Franklin
PS. Did I leave with you. Æpinus’s Discourse on the Distribution of Heat over the Earth? If not, I have forgot what I have done with it.
 Addressed: To / The Revd Mr Stiles / Newport / Rhodeisland / per favour of / Capt Durfey. / with a Parcel
Endorsed: Recd. 27 Dec 1763 Doctor Franklin
